Citation Nr: 0714787	
Decision Date: 05/17/07    Archive Date: 06/01/07

DOCKET NO.  00-02 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran, also referred to as the appellant, had active 
service from February 1951 to February 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 1999 and October 2001 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.  Specifically, the RO 
denied service connection for bilateral hearing loss and a 
low back disorder in the February 1999 rating decision and 
denied service connection for PTSD in the October 2001 rating 
decision.

In May 2004, the Board upheld the RO's denial as to all three 
issues of entitlement to service connection, finding that 
there was no evidence relating the veteran's disabilities to 
his military service.  The veteran thereafter appealed such 
decision to the Court of Appeals for Veterans Claims (Court) 
and in November 2006, the Court entered a Judgment and Order 
setting aside and remanding the Board's May 2004 decision.  
Specifically, the Court noted that the veteran contended 
that, as to the issue of entitlement to service connection 
for PTSD, the Board failed to provide an adequate statement 
of reasons or bases in support of its finding that he did not 
engage in combat with the enemy.  The Court further observed 
that the Secretary of VA conceded the argument and concluded 
that "the Board failed to discuss several of Appellant's 
statements regarding his alleged stressors.  The Board must 
explain whether Appellant's accounts of these events supports 
a determination that he had been involved in combat."  The 
Court agreed with the parties and ordered that the Board, on 
remand, include in its decision a written statement of the 
reasons or bases for its findings and conclusions on all 
material issues of fact and law presented on the record.  

However, prior to readjudication of the veteran's claims, the 
Board has determined that due process requires a remand.  
Therefore, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required.

The Board further observes that, while the veteran was 
pursuing appellate review of the May 2004 decision before the 
Court, he also submitted a new claim of entitlement to 
service connection for PTSD, received at the RO in September 
2004.  The RO issued a rating decision in July 2006 that 
determined that the May 2004 Board decision as to such issue 
was final.  The RO found that the veteran had submitted new 
and material evidence sufficient to reopen the claim and 
denied entitlement to service connection for PTSD on the 
merits.  However, as noted previously, the May 2004 Board 
decision was set aside by the Court.  Therefore, the July 
2006 rating decision is a nullity as the veteran's original 
clam of entitlement to service connection for PTSD, initially 
adjudicated in the October 2001 rating decision, is still 
pending. 

For good cause shown, namely his advanced age, the veteran's 
motion for advancement on the docket was granted.  See 
38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 20.900(c) 
(2006).


REMAND

The veteran contends that service connection is warranted for 
PTSD, bilateral hearing loss, and a low back disorder.  The 
Board finds that a remand is necessary in order to obtain 
outstanding VA treatment records, allow agency of original 
jurisdiction (AOJ) review of newly received evidence, and to 
provide notice in accordance with the Veterans Claims 
Assistance Act of 2000 (VCAA).

As an initial matter, the Board notes that there are 
outstanding, relevant VA treatment records.  Specifically, in 
a March 2007 statement, the veteran indicated that all of his 
medical records for his hearing condition were located at the 
Shreveport VA Medical Center and that there were also medical 
records located at the Dallas VA Medical Center.  Therefore, 
a remand is necessary in order to obtain any outstanding, 
relevant VA treatment records from the Shreveport and Dallas 
VA Medical Centers.

After the issuance of the Court's November 2006 Judgment and 
Order, the veteran was advised in a January 2007 letter that 
he may submit additional evidence in his appeal.  Thereafter, 
VA received additional medical and military records.  In 
connection with the submission of the evidence, the veteran 
requested that his case be remanded to the AOJ for review of 
such evidence.  Therefore, in accordance with the veteran's 
request, a remand is necessary for the AOJ to consider such 
additional evidence and issue a supplemental statement of the 
case.  In addition, the Board notes that the veteran 
submitted new evidence at the time of his personal hearing in 
September 2003.  Also, evidence dated subsequent to the May 
2004 Board decision was received at the RO and considered in 
the now null July 2006 rating decision.  Therefore, the AOJ 
should consider the entirety of the evidence, to include all 
evidence received since the issuance of May 2003 supplemental 
statement of the case, in the readjudication of the veteran's 
claims.

With regard to the veteran's PTSD claim, he contends that he 
engaged in combat with the enemy.  He has also described 
several stressors.  Specifically, in an April 2001 letter 
from a counselor at the Shreveport Vet Center, the following 
stressors were noted: the enemy shooting into the camp and 
assaulting the veteran's unit; the enemy entering and 
sabotaging the camp for generators, food, and other items; 
and, the North Koreans dropping a lot of grenades on the 
veteran's unit at the 38th Parallel.  The veteran repeated 
such stressors in a July 2001 statement and also indicated 
that he served with the 630th Engineer Light Equipment 
Company from December 1, 1951, to January 1, 1953.  He also 
reported that the enemy had shot at and assaulted his unit in 
May 1952 above the 38th Parallel.  At his September 2003 
Board hearing, the veteran testified that an enemy pilot flew 
over the camp dropping explosive devices, possibly Molotov 
cocktails.  He also reported that he was involved in combat 
when he confronted intruders while on guard duty, sometimes 
firing a weapon, and that the Korean soldiers would enter the 
camp at night, steal things, and walk through the unit's 
tents.  In May 2006, the veteran reported that he fired his 
weapon twice at North Korean soldiers, hitting one of them.  
He indicated that such happened between November 15, 1952, 
and January 15, 1953, in South Korea.  While on remand, the 
veteran is encouraged to submit evidence that would support 
his contention that he engaged in combat with the enemy or 
would corroborate his claimed in-service stressors.  If it is 
determined that the veteran did not engage in combat, the 
Board notes that his own statements cannot serve as credible 
corroboration of his own allegations as to in-service 
stressors.  See Stone v. Nicholson, No. 2006-7069 (Fed. Cir. 
Feb. 7, 2007).

Additionally, the VCAA is applicable to the claims now before 
the Board.  In Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held in part, that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
Inform a claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Pelegrini, 18 Vet. App. at 120-121.  Additionally, 
during the pendency of the appeal, the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran has not been adequately 
advised as to the information or evidence necessary to 
substantiate his service connection claims, the information 
and evidence that VA will seek to provide, the information 
and evidence that he is expected to provide, and the 
information or evidence needed to establish an initial rating 
and an effective date for his service connection claims now 
on appeal.  Additionally, he has not been requested to submit 
any evidence in his possession that pertains to his claims.  
Therefore, this remand for substantive development will also 
enable VA to provide appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Accordingly, the case is REMANDED for the following action:

1. The veteran should be sent a VCAA 
notice letter that advises him of the 
following: the information or evidence 
necessary to substantiate his service 
connection claims, the information and 
evidence that VA will seek to provide, the 
information and evidence that he is 
expected to provide, and the information 
or evidence needed to establish an initial 
rating and an effective date for his 
service connection claims now on appeal.  
Such letter should also request that the 
veteran submit any evidence in his 
possession that pertains to his claims.  
See Dingess/Hartman and Pelegrini, supra.  
Additionally, pertinent to the veteran's 
claim of entitlement to service connection 
for PTSD, such letter should request that 
he submit evidence that would support his 
contention that he engaged in combat with 
the enemy or would corroborate his claimed 
in-service stressors.   

2.  Any outstanding, relevant VA treatment 
records not already included in the claims 
file should be requested from the VA 
facilities located in Shreveport and 
Dallas.  A response, negative or positive, 
should be documented in the claims file.  
Requests must continue until it is 
determined that the records sought do not 
exist or that further efforts to obtain 
those records would be futile.  

3.  Following the above action, any 
further development deemed necessary for 
the appropriate adjudication of the 
claims, to include scheduling a VA 
examination or attempting verification of 
the veteran's claimed PTSD stressors 
through the United States Army and Joint 
Services Records Research Center (JSRRC), 
should be conducted.

4.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated.  The entirety of the 
evidence, to include all evidence received 
since the issuance of May 2003 
supplemental statement of the case, should 
be considered.  If the claims remain 
denied, the veteran and his representative 
should be issued a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

